Citation Nr: 1131107	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  09-20 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) with the Oklahoma Army National Guard from November 1976 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2011, the Appellant and his spouse presented testimony at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.  

At the hearing, the Appellant was advised he had 60 days to submit any additional evidence.  See 38 C.F.R. § 20.709 (2010).  In response, the Appellant submitted additional private medical evidence in April 2011, within the time specified, and he waived his right to have the RO initially consider this additional evidence.  Therefore, the Board accepts this evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.709, 20.800, 20.1304(c) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

A Veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Inactive duty for training (INACDUTRA) is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The Appellant's service connection claim stems from a low back injury that allegedly occurred during a period of ACDUTRA or INACDUTRA with the Oklahoma Army National Guard from November 1976 to July 1977.  See January 2008 claim; June 2009 VA Form 9.  Since the Appellant has not yet been awarded service connection for any disability, he is currently not defined as a "Veteran" for purposes of benefits administer by VA, and is addressed in this Remand as "Appellant."

Before addressing the merits of the service connection claim, the Board finds that additional development of the evidence is required.  First, VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA is required to obtain the Appellant's service treatment records (STRs) or other "relevant" service records held or maintained by a government entity, including National Guard records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).  

In this vein, a remand is required for the RO to contact appropriate locations to obtain any additional STRs and service personnel records (SPRs) for the Appellant's ACDUTRA service with the Oklahoma Army National Guard from November 1976 to July 1977.  Although the RO has already secured several STRs and SPRs for this time period from the Adjutant General of the State of Oklahoma, the Veteran's testimony at his March 2011 Travel board hearing suggests that he believes these records may be incomplete.  In particular, military justice records are missing.  The Veteran contends that those records would demonstrate that he was injured.  

In addition, in a rather unclear January 2008 statement, the Appellant states that he also served in the military from 1977 to 1981.  It is unclear whether this alleged service was full-time active duty, National Guard Duty, or Reserve Duty, or whether he even served.  In any event, the RO should attempt to verify this period of service and secure any STRs and SPRs from this time period as well.  Finally, since the Appellant in a January 2008 statement remarked that he faced a Court Martial and his NGB Form 22 separation document indicates his reason for discharge was "Conviction by Civil Court," the RO should attempt to secure any Uniform Code of Military Justice (UCMJ) records.  If no records are available from any of these locations, a negative reply to that effect is required.    

Second, the Appellant has reported that he was treated post-service by several private providers beginning in 1977 after sustaining a low back injury.  See March 2011 hearing testimony at pages 10-18.  In particular, he testified that he has undergone three surgical procedures to his back.  Currently, no clinical records prior to 2011 are associated with the claims file.  The Veteran should be afforded another opportunity to identify or submit those records.

The Veteran testified that he worked at two separate bus companies post-service (for Gary Transportation and for the Oklahoma City School Board).  See March 2011 hearing testimony at pages 16-17.  Currently, no employment medical records are associated with the claims file.  The Veteran should be afforded another opportunity to identify or submit those records.

Dr. M.W., M.D., and Dr. D.R., M.D., submitted March 2011 private medical opinions and indicated that they have treated the Appellant for low back problems in recent years.  Neither included the Appellant's private treatment records pertinent to his low back disorder with the opinions.  The Veteran should be afforded an opportunity to obtain and submit those records or authorize VA to obtain such records.

Beyond this fact, the Appellant did not adequately complete authorization forms for release of information sent to him in February 2008 (VA Forms 21-4142) to secure records.  In this regard, he did not provide the full names of the providers who treated him, the specific dates of treatment, or any address or telephone information.  
VA is required to make reasonable efforts to obtain all "relevant" records, including private records like these, which the Appellant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  Therefore, since the claim is already being remanded on other bases, once again contact the Appellant and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain any private medical treatment records and employment records relevant to his low back disorder claim.  

After completion of the above development, if the evidence warrants it, the RO/AMC should consider scheduling the Appellant for a VA examination to obtain a medical opinion concerning the etiology of his low back disorder on the basis of in-service incurrence, to include ACDUTRA service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Appellant's National Guard Unit, and any other appropriate Federal or State custodian, if the Veteran identifies locations of other potentially-relevant records.  Request the Appellant's complete medical and personnel records, i.e., line of duty determinations, point statements, hospital records, examinations, etc., for his entire time in the Oklahoma Army National Guard from November 1976 to July 1977.  (Previously, only the Adjutant General of the State of Oklahoma was contacted).  

Ask each agency to determine whether there is a record that the Appellant had full-time active duty, National Guard Duty, or Reserve Duty from 1977 to 1981.  See January 2008 Appellant's statement.  Request any medical or personnel records related to any period of military service, to include from 1977 to 1981.  

Finally, request a search for separately-filed Uniform Code of Military Justice (UCMJ) records from the above locations, including both the Oklahoma Army National Guard, Adjutant General of the State of Oklahoma, and the NPRC, relating to the Appellant's alleged Court Martial proceedings.  See again January 2008 Appellant's statement.   

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal or State department or agency from whom they are sought.  See 38 C.F.R. § 3.159(c)(2).  The Appellant is asked to assist, if possible, in obtaining these records by providing any additional, relevant active service or National Guard records he may possess.

2.  Contact the Appellant and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain any private medical treatment records and post-service employment records relevant to his low back disorder claim that he adequately identifies.  

He mentioned having received relevant treatment from Presbyterian Hospital in Oklahoma City in 1977 or 1978; from Dr. Hamid a short time thereafter; from M.W., M.D.; and from D.R., M.D.  He also worked at two separate bus companies post-service (for Gary Transportation and for the Oklahoma City School Board), which may have medical records.  Ask that he provide the full names of the providers who treated him, the specific dates of treatment, and any address or telephone information.  [NB:  The Board notes that, to the extent possible, initial have been used to identify providers referenced in this decision, which will be available to the public, so as to avoid personally-identifiable information.  However, in communications to the Appellant, the RO/AMC must use the provider's full name.]  

The Appellant is also asked to provide the records himself if he has them in his possession.  If he provides a completed release form authorizing VA to obtain these confidential treatment records (VA Form 21-4142) from Presbyterian Hospital, Dr. Hamid, M.W., M.D., D.R., M.D., employers proximate to service, and the like, then the RO/AMC should attempt to obtain them.  

3.  Then, after all evidence addressed in numbered paragraphs #1 and #2 has been obtained, if the evidence warrants it, consider scheduling the Appellant for a VA examination to obtain a medical opinion concerning the etiology of his low back disorder on the basis of in-service incurrence, to include ACDUTRA service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).

4.  Then, review the Appellant's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  Finally, readjudicate the Appellant's service connection claim.  If the benefit sought on appeal remains denied, the Appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


